Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 1 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 2 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 3 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 4 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 5 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 6 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 7 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 8 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 9 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 10 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 11 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 12 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 13 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 14 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 15 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 16 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 17 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 18 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 19 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 20 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 21 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 22 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 23 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 24 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 25 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 26 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 27 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 28 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 29 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 30 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 31 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 32 of 33
Case 18-00426   Doc 35   Filed 02/12/19 Entered 02/12/19 14:12:44   Desc Main
                          Document     Page 33 of 33
